UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6575


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ABDULLAH RASOOL SHAKOOR,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington.   Terrence W. Boyle,
District Judge. (7:97-cr-00064-BO-1; 7:07-cv-00069-BO)


Submitted:   July 17, 2013                 Decided:    July 18, 2013


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Abdullah Rasool Shakoor, Appellant Pro Se.               Jennifer P.
May-Parker, Assistant United States Attorney,         Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Abdullah Rasool Shakoor seeks to appeal the district

court’s order denying his motion for reconsideration * of the

court’s    order      dismissing     his    28    U.S.C.A.        § 2255    (West     Supp.

2013) motion.          The order is not appealable unless a circuit

justice       or    judge    issues    a        certificate        of     appealability.

28 U.S.C.          § 2253(c)(1)(B)         (2006).            A         certificate      of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                  28 U.S.C. § 2253(c)(2).

When the district court denies relief on the merits, a prisoner

satisfies this standard by demonstrating that reasonable jurists

would     find      that    the   district        court’s     assessment        of     the

constitutional claims is debatable or wrong.                       Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003).           When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion

states    a    debatable     claim    of    the    denial     of    a     constitutional

right.    Slack, 529 U.S. at 484-85.




     *
       We note that the motion was a Fed. R. Civ. P. 60(b) motion
to reconsider, not a second or successive § 2255 motion.
Gonzalez v. Crosby, 545 U.S. 524, 530-32 (2005); United States
v. Winestock, 340 F.3d 200, 206-08 (4th Cir. 2003).



                                            2
              We have independently reviewed the record and conclude

that Shakoor has not made the requisite showing.               Accordingly,

we deny Shakoor’s motion for a certificate of appealability and

dismiss the appeal.       We dispense with oral argument because the

facts   and    legal   contentions    are   adequately   presented     in   the

materials     before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                     DISMISSED




                                       3